UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly periodended March 27, 2010 Commission file number 2-28286 The Bureau of National Affairs, Inc. A Delaware Corporation 53-0040540 (I.R.S. Employer Identification No.) 1801 South Bell Street (703) 341-3000 Arlington, Virginia 22202 (telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding12 months, and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See thedefinitions of "large accelerated filer," "accelerated filer,"and "smaller reporting company" in Rule 12b-2 of the Exchange Act.(Check One): Large accelerated filero Acceleratedfiler o Non-accelerated filer x Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of theExchangeAct). YesoNo x The number of shares outstanding of each of the issuer's classes of common stock as ofMarch 27, 2010 was 10,806,946 Class A common shares,15,321,071 Class B common shares, and 6,450 Class C common shares. TABLE OF CONTENTS Part I Item 1. Consolidated Financial Statements(Unaudited) Condensed Consolidated Statements of Income 3 Condensed Consolidated Balance Sheets 4 Condensed Consolidated Statements of Cash Flows 6 Notes toCondensed Consolidated Financial Statements 7 Item 2.
